GORSUCH, J., Circuit Judge,
dissenting.
I would affirm the district court’s disposition of this case for substantially the same reasons Judge Fogel gave in his extensive and thoughtful opinion. The question before this court is a narrow one. It is not whether the Social Security Administration (SSA) failed to weigh the evidence properly, or whether we would credit the same evidence and reach the same outcome as the SSA did. It is only whether the SSA’s determination is supported by substantial evidence. Substantial evidence means “more than a mere scintilla but less than a preponderance — it is such relevant evidence that reasonable mind might accept as adequate to support the conclusion.” Moncada v. Chafer, 60 F.3d 521, 523 (9th Cir.1995) (per curiam). I respectfully submit that the district court correctly determined that the SSA’s conclusions were within the bounds of reason, if not the only reasonable result that might be reached on this record.